DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 11-12, 14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (CN 107562213).
Regarding claim 1, Yuan teaches a visual fatigue recognition method (method for detecting visual fatigue; Fig 2 and ¶ [0007]-[0023], [0076]-[0084]) applied in a virtual reality apparatus (visual device (HMD) A1; Fig 1 and ¶ [0067]-[0075]), comprising: acquiring an eye image of a user (use of HMD to acquire eye image S22); acquiring visual features from the eye image (identifying user eye state S22 using image information), and calculating a visual fatigue value according to the visual features (determining visual fatigue based on eye parameter information S24); comparing the visual fatigue value with fatigue grade threshold values (comparing eye opening/closing state statistics parameters to a preset threshold value S24) and determining a visual fatigue grade according to the comparison result (determining visual fatigue based on eye opening/closing state statistics); and generating a corresponding alert signal according to the visual fatigue grade (alert generated regarding visual fatigue S26 based on eye opening/closing state statistics compared to threshold).  
Regarding claim 2, Yuan teaches the method according to claim 1 (as described above), comprising: pre-processing the eye image before acquiring the visual features from the eye image (image processing can take place in real-time using the HMD; ¶ [0005]), wherein the pre-processing the eye image comprises at least one of: increasing brightness of the eye image, increasing contrast of the eye image, or performing a denoising process on the eye image (HMD can automatically adjust image brightness and contrast in real-time).
Regarding claim 3, Yuan teaches the method according to claim 1 (as described above), wherein the visual features (eye parameter information; Fig 2 and ¶ [0076]-[0084]) comprise at least one of: a mean velocity of pupil motion, a mean angular velocity of pupil motion, a mean time duration of closing eyes or a mean blink frequency (blinking frequency per unit of time is a data unit monitored).  
Regarding claim 4, Yuan teaches the method according to claim 1 (as described above), wherein the acquiring visual features from the eye image (eye parameter information; Figs 2 and 3 and ¶ [0076]-[0092]) comprises: acquiring respectively from successive frames of eye imaqes (images are created from real-time video) at least one of: pupil positions, pupil areas, or blink counts (pupil center point and blink frequency is monitored); and then corresponding with the visual features: calculating the mean velocity of pupil motion according to each of the pupil positions within a first preset time period (eye parameter information, including pupil center point motion, detection is identified over time and compared against a first predetermined threshold; ¶ [0038]-[0050]); calculating the mean angular velocity of pupil motion according to each of the pupil positions within a second preset time period (gaze information over time to measure angular velocity is then recorded for each unit of time and compared to a second preset threshold); calculating the mean time duration of closing eyes according to each of the pupil areas within a third preset time period (eye state of visual fatigue detection is identified over time and compared against a third predetermined threshold); and/or calculating the mean blink frequency according to the blink counts within a fourth preset time period (blink frequency over time is compared to a fourth predetermined threshold).  
Regarding claim 5, Yuan teaches the method according to claim 4 (as described above), wherein corresponding with acquiring the visual feature (eye parameter information; Figs 2 and 3 and ¶ [0076]-[0092]) , the calculating the visual fatigue value according to the visual features comprises at least one of: -4-acquiring a first visual fatigue value by comparing the mean velocity of pupil motion with mean velocity grade threshold values of pupil motion, acquiring a second visual fatigue value by comparing the mean angular velocity of pupil motion with mean angular velocity grade threshold values of pupil motion, acquiring a third visual fatigue value by comparing the mean time duration of closing eyes with mean time duration grade threshold values of closing eyes, or acquiring a fourth visual fatigue value by comparing the mean blink frequency with grade threshold values of a mean blink frequency (comparing eye opening/closing state (blinking frequency) statistics parameters to a preset threshold value S24 to determine visual fatigue) ¶ [0007]-[0023], [0038]-[0050]).
Regarding claim 7, Yuan teaches the method according to claim 5 (as described above), wherein calculating the visual fatigue value according to the visual features (visual fatigue calculated based on eye parameter information; Figs 2 and 3 and ¶ [0076]-[0092]) further comprises: determining the visual fatigue value according to at least one of the first visual fatigue value, the second visual fatigue value, the third visual fatigue value, or the fourth visual fatigue value (visual fatigue state is determined by comparing eye parameter information to either the first, third, fourth or fifth predetermined threshold value) ¶ [0007]-[0023], [0038]-[0050]).

Regarding claim 11 , Yuan teaches a visual fatigue recognition device (visual device (HMD) A1; Figs 1 and 2 and ¶ [0052]-[0054], [0067]-[0084]), comprising: a camera configured to acquire an eye image of a user (eye in eye image device camera A2 and A3); -10-a processor configured to acquire visual features from the eye image and to calculate a visual fatigue value according to the visual features (control center (processor) to run the visual fatigue detection method); and further configured to compare the visual fatigue value with fatigue grade threshold values (comparing eye parameters to a preset threshold value S24) and to determine a visual fatigue grade according to the comparison result (determining visual fatigue if above preset threshold).  
Regarding claim 12, Yuan teaches the device according to claim 11 (as described above), wherein the processor is further configured to generate a corresponding alert signal according to the visual fatigue grade (alert generated regarding visual fatigue S26; Figs 1 and 2 and ¶ [0067]-[0084]).
Regarding claim 14, Yuan teaches the device according to claim 11 (as described above), wherein the visual features (eye parameter information; Figs 2 and 3 and ¶ [0076]-[0092]) comprise at least one of: a mean velocity of pupil motion, a mean angular velocity of pupil motion, a mean time duration of closing eyes, or a mean blink frequency (blinking frequency per unit of time is a data unit monitored from the eye parameter information); -11-correspondingly the processor is configured to: respectively acquire from successive frames of eye imaqes (images are created from real-time video) at least one of: pupil positions, pupil areas, or blink counts (pupil center point and blink frequency is monitored); calculate the mean velocity of pupil motion according to each of the pupil positions in a first preset time period (eye parameter information, including pupil center point motion, detection is identified over time and compared against a first predetermined time threshold; ¶ [0038]-[0050]); calculate the mean angular velocity of pupil motion according to each of the pupil positions in a second preset time period (gaze information over time to measure angular velocity is then recorded for each unit of time and compared to a second preset time threshold); calculate the mean time duration of closing eyes according to each of the pupil areas in a third preset time period (eye state of visual fatigue detection is identified over time and compared against a third predetermined time threshold);  or further calculate the mean time duration of closing eyes according to the blink counts in a fourth preset time period (blink frequency over time is compared to a fourth predetermined threshold).  
Regarding claim 18, Yuan teaches a virtual reality apparatus (HMD is a virtual reality technology device; ¶ [0005]) comprising the visual fatigue recognition device according to claim 11 (as described above).  
Regarding claim 19, Yuan teaches a virtual reality apparatus (HMD A1 is a virtual reality technology device; Figs 1 and 2 and ¶ [0005], [0052]-[0054], [0067]-[0084]) comprising a processor (control center (processor) to run the visual fatigue detection method) and a machine-readable storage medium (storage medium; ¶ [0126]-[0133]), wherein the machine-readable storage medium stores machine-executable instructions suitable for being executed by the processor (storage medium stores instructions to execute by processor), and the visual fatigue recognition method according to claim 1 (as described above) is executed in a case where the machine-executable instructions are executed by the processor (visual fatigue detecting method program is executed by processor).  
Regarding claim 20, Yuan teaches a storage medium (storage medium; ¶ [0126]-[0133]), non-transitorily storing computer readable instructions (software can be an independent product), wherein the visual fatigue recognition method according to claim 1 (as described above) is performed in a case where the non-transitory computer readable instructions are executed by a computer (software is executed on a computer device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 107562213) in view of Li et al (CN 207207753).
Regarding claim 8, Yuan teaches the method according to claim 7 (as described above).
Yuan does not teach wherein the fatigue grade threshold values comprise a mild fatigue threshold value, a moderate fatigue threshold value, and a severe fatigue threshold value; and comparing the visual fatigue value with fatigue grade threshold values and determining the visual fatigue grade according to the comparison result comprises: determining the visual fatigue grade to be a mild fatigue grade in a case where the visual fatigue value is greater than or equal to the mild fatigue threshold value and less than the moderate fatigue threshold value;  -9-determining the visual fatigue grade to be a moderate fatigue grade in a case where the visual fatigue value is greater than or equal to the moderate fatigue threshold value and less than the severe fatigue threshold value; and determining the visual fatigue grade to be severe fatigue grade in a case where the visual fatigue value is greater than or equal to the severe fatigue threshold value.  
Li et al is analogous art pertinent to the problem solved in this application including wherein the fatigue grade threshold values comprise a mild fatigue threshold value, a moderate fatigue threshold value, and a severe fatigue threshold value (eye fatigue-driving pre-warning module has threshold values set at mild, moderate and severe; Fig. 1 and ¶ [0018]-[0025]); and comparing the visual fatigue value with fatigue grade threshold values and determining the visual fatigue grade according to the comparison (fatigue grade determined from comparing driver eye information with preset threshold values) result comprises: determining the visual fatigue grade to be a mild fatigue grade in a case where the visual fatigue value is greater than or equal to the mild fatigue threshold value and less than the moderate fatigue threshold value (blink frequency is above t1 but less than t2 threshold value for mild fatigue); -9-determining the visual fatigue grade to be a moderate fatigue grade in a case where the visual fatigue value is greater than or equal to the moderate fatigue threshold value and less than the severe fatigue threshold value (blink frequency is above t2 but less than t3 threshold value for moderate fatigue);  and determining the visual fatigue grade to be severe fatigue grade in a case where the visual fatigue value is greater than or equal to the severe fatigue threshold value (blink frequency is above t3 threshold value for severe fatigue).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan with Li et al including range of visual fatigue grade values, as this can identify how intense of eye fatigue is evaluated by the driver and therefore provide an automatic programmed response by the vehicle to the driver and thereby providing additional safety to the driver and nearby drivers by reducing traffic accidents, as recognized by Li et al (¶ [0002]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 107562213) in view of Yu et al (CN 104240446).
Regarding claim 9, Yuan teaches the method according to claim 1 (as described above), including
generating the corresponding alert signal based on the visual fatigue grade (alert generated regarding visual fatigue S26 based on eye opening/closing state statistics compared to threshold; Fig 2 and ¶ [0007]-[0023], [0076]-[0084]).  
Yuan does not teach generating an image flashing signal of a corresponding color and/or a vibration signal of a corresponding frequency according to the visual fatigue grade, so that a screen of the a virtual reality apparatus displays an image of the corresponding color which flashes at a first preset frequency and/or, the virtual reality apparatus vibrates at a second preset frequency.
	Yu et al is analogous art pertinent to the problem solved in this application including generating an image flashing signal of a corresponding color and/or a vibration signal of a corresponding frequency according to the visual fatigue grade (a fatigue early warning alarm module includes an LED light alarm and sound alarm when fatigue identified; Claim 1), so that a screen of the a virtual reality apparatus displays an image of the corresponding color which flashes at a first preset frequency and/or, the virtual reality apparatus vibrates at a second preset frequency (warning light alarm display to driver).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan with Yu et al including an image flashing signal of a corresponding color and/or a vibration signal of a corresponding frequency according to the visual fatigue grade, as this can quickly alert the driver regarding fatigue and thereby reduce potential traffic accidents, as recognized by Yu et al (¶ [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (CN 107562213) in view of Tang (US PUB 2017/0111789).
Regarding claim 13, Yuan teaches the device according to claim 11 (as described above), wherein the processor is further configured to increase brightness of the eye image (HMD can automatically adjust image brightness), increase contrast of the eye image (HMD can automatically adjust image contrast).
Yuan does not teach to perform a denoising process on the eye image.  
Tang is analogous art pertinent to the problem solved in this application including to perform a denoising process on the eye image (processing module includes a denoised process on the eye image; ¶ [0024]-[0028]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yuan with Yu et al including to perform a denoising process on the eye image, which will improve the eyeprint recognition efficiency, accelerate eyeprint recognition and improve speed of imaging, as recognized by Tang (¶ [0032]).   

Allowable Subject Matter
Claims 6, 15, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is dependent upon claim 5, and prior art of record fails to disclose, teach or suggest the following elements, taken as a whole as a claim: 
the mean velocity grade threshold values of pupil motion comprise a mild fatigue threshold value of the mean velocity of pupil motion, a moderate fatigue threshold value of the mean velocity of pupil motion, and a severe fatigue threshold value of the mean velocity of pupil motion; the mean angular velocity grade threshold values of pupil motion comprise a mild fatigue threshold value of the mean angular velocity of pupil motion, a moderate fatigue threshold value of the mean angular velocity of pupil motion, and a severe fatigue threshold value of the mean angular velocity of pupil motion; the mean time duration grade threshold values of closing eyes comprise a mild fatigue threshold value of the mean time duration of closing eyes, a moderate fatigue threshold value of the mean time duration of closing eyes, and a severe fatigue threshold value of the mean time duration of closing eyes; the grade threshold values of the mean blink frequency comprise a mild fatigue threshold value of the mean blink frequency, a moderate fatigue -5-threshold value of the mean blink frequency, and a severe fatigue threshold value of the mean blink frequency; the acquiring the first visual fatigue value by comparing the mean velocity of pupil motion with the mean velocity grade threshold values of pupil motion comprises: assigning a first velocity numerical value to the first visual fatigue value in a case where the mean velocity of pupil motion is less than the mild fatigue threshold value of the mean velocity of pupil motion, assigning a second velocity numerical value to the first visual fatigue value in a case where the mean velocity of pupil motion is greater than the moderate fatigue threshold value of the mean velocity of pupil motion and less than the mild fatigue threshold value of the mean velocity of pupil motion, assigning a third velocity numerical value to the first visual fatigue value in a case where the mean velocity of pupil motion is greater than the moderate fatigue threshold value of the mean velocity of pupil motion and less than the severe fatigue threshold value of the mean velocity of pupil motion, assigning a fourth velocity numerical value to the first visual fatigue value in a case where the mean velocity of pupil motion is greater than the severe fatigue threshold value of the mean velocity of pupil motion, wherein the mild fatigue threshold value of the mean velocity of pupil motion is less than the moderate fatigue threshold value of the mean velocity of pupil motion, and the moderate fatigue threshold value of the mean velocity of pupil motion is less than the severe fatigue threshold value of the mean velocity of pupil motion; the acquiring the second visual fatigue value by comparing the mean angular velocity of pupil motion with the mean angular velocity threshold values of pupil motion comprises: assigning a first angular velocity numerical value to the second visual fatigue -6-value in a case where the mean angular velocity of pupil motion is less than the mild fatigue threshold value of the mean angular velocity of pupil motion, assigning a second angular velocity numerical value to the second visual fatigue value in a case where the mean angular velocity of pupil motion is greater than the mild fatigue threshold value of the mean angular velocity of pupil motion and less than the moderate fatigue threshold value of the mean angular velocity of pupil motion, assigning a third angular velocity numerical value to the second visual fatigue value in a case where the mean angular velocity of pupil motion is greater than the moderate fatigue threshold value of the mean angular velocity of pupil motion and less than the severe fatigue threshold value of the mean angular velocity of pupil motion, assigning a fourth angular velocity numerical value to the second visual fatigue value in a case where the mean angular velocity of pupil motion is greater than the severe fatigue threshold value of the mean angular velocity of pupil motion, wherein the threshold value of mild fatigue of the mean angular velocity of pupil motion is less than the threshold value of moderate fatigue of the mean angular velocity of pupil motion, and the threshold value of moderate fatigue of the mean angular velocity of pupil motion is less than the threshold value of severe fatigue of the mean angular velocity of pupil motion; the acquiring the third visual fatigue value by comparing the mean time duration of closing eyes with the mean time duration grade threshold values of closing eyes comprises: assigning a first time numerical value to the third visual fatigue value in a case where the mean time duration of closing eyes is less than the mild fatigue threshold value of the mean time duration of closing eyes, assigning a second time numerical value to the third visual fatigue value in a case where the mean time duration -7-of closing eyes is greater than the mild fatigue threshold value of the mean time duration of closing eyes and less than the moderate fatigue threshold value of the mean time duration of closing eyes, assigning a third time numerical value to the third visual fatigue value in a case where the mean time duration of closing eyes is greater than the moderate fatigue threshold value of the mean time duration of closing eyes and less than the severe fatigue threshold value of the mean time duration of closing eyes, assigning a fourth time numerical value to the third visual fatigue value in a case where the mean time duration of closing eyes is greater than the severe fatigue threshold value of the mean time duration of closing eyes, wherein the mild fatigue threshold value of the mean time duration of closing eyes is less than the moderate fatigue threshold value of the mean time duration of closing eyes, and the moderate fatigue threshold value of the mean time duration of closing eyes is less than the severe fatigue threshold value of the mean time duration of closing eyes; the acquiring the fourth visual fatigue value by comparing the mean blink frequency with grade threshold values of the mean blink frequency comprises: assigning a first frequency numerical value to the fourth visual fatigue value in a case where the mean blink frequency is less than the mild fatigue threshold value of the mean blink frequency, assigning a second frequency numerical value to the fourth visual fatigue value in a case where the mean blink frequency is greater than the mild fatigue threshold value of the mean blink frequency and less than the moderate fatigue threshold value of the mean blink frequency, assigning a third frequency numerical value to the fourth visual fatigue value in a case where the mean blink frequency is greater than the moderate fatigue threshold value of the mean blink frequency and less than the severe fatigue -8-threshold value of the mean blink frequency, assigning a fourth frequency numerical value to the fourth visual fatigue value in a case where the mean blink frequency is greater than the severe fatigue threshold value of the mean blink frequency, wherein the mild fatigue threshold value of the mean blink frequency is less than the moderate fatigue threshold value of the mean blink frequency, and the moderate fatigue threshold value of the mean blink frequency is less than the severe fatigue threshold value of the mean blink frequency.
	It is the claim, taken as a whole, including the interrelationships and interconnections between the various elements claimed, that make it allowable over the prior art or record.

Claim 15 is dependent upon claim 14, and prior art of record fails to disclose, teach or suggest the following elements, taken as a whole as a claim: 
acquire a first visual fatigue value by comparing the mean velocity of pupil motion with mean velocity grade threshold values of pupil motion; acquire a second visual fatigue value by comparing the mean angular velocity of pupil motion with mean angular velocity threshold values of pupil motion; acquire a third visual fatigue value by comparing to mean time duration of closing eyes with mean time duration grade threshold values of closing eyes; acquire a fourth visual fatigue value by comparing the mean blink frequency with grade threshold values of the mean blink frequency; and determine the visual fatigue value according to at least one of: the first visual fatigue value, the second visual fatigue value, the third visual fatigue value, or the fourth visual fatigue value.
It is the claim, taken as a whole, including the interrelationships and interconnections between the various elements claimed, that make it allowable over the prior art or record.
Claim 16 is dependent upon claim 15 and is therefore allowable for the same reason set forth above in claim 15. 
Claim 17 is dependent upon claim 16 and is therefore allowable for the same reason set forth above in claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (CN 2040655594) discloses glasses capable of monitoring and controlling wetness in the eye, including eye fatigue monitoring with an alarm alert.
Yang et al (CN 102846324) discloses glasses to monitor human body fatigue for a surgeon during an operation to improve the quality of performance and surgical outcome.
Hu et al (CN 106073805) discloses a fatigue detection device and method based on eye movement including tracking pupil diameter and movement over time. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667